NO. 07-10-00306-CV

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 NOVEMBER 24, 2010


                         JAMES S. JONES, M.D., APPELLANT

                                            v.

                 HARDEMAN COUNTY HOSPITAL DISTRICT BY AND
                THROUGH ITS BOARD OF DIRECTORS; SCOTT NAIL,
                AMANDA DARLING AND WYLIE TABOR, APPELLEES


            FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                  NO. 10,565; HONORABLE DAN MIKE BIRD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Before us is the motion of appellees to dismiss the appeal of appellant James S.

Jones, M.D. Our consideration of the motion is guided by the following procedural

history of this case.


       This appeal is accelerated. The deadline for filing Jones’s brief was September

20, 2010. When the brief was not filed we notified Jones in writing that unless his brief

was filed on or before October 14, along with a motion to extend time for filing the brief,
his appeal was subject to dismissal without notice for want of prosecution.1 Jones did

not file a brief but filed a motion for additional time to file his brief, requesting an

extension until October 18. We granted the motion and ordered the brief due October

18, but Jones did not file his brief. By letter of October 25, we ordered Jones to file his

brief and a motion for extension of time for filing the brief on or before November 4.

Jones has made no response to our order.


       On November 1, appellees filed a motion to dismiss the appeal asserting Jones

has not timely prosecuted his appeal and did not comply with an order of the Court.2

According to the certificate of conference attached to the motion, counsel for appellees

was unable to confer with counsel for Jones about the motion by telephone but left a

message which received no response. We held the motion for more than ten days but

Jones has filed no response.


       Because Jones did not timely file his brief and did not comply with an order of the

Court, we grant appellees’ motion and dismiss the appeal. Tex. R. [Civ]. P. 38.8(a),

42.3(b),(c).


                                                         Per Curiam




       1
           See Tex. R. App. P. 38.8(a)(1) and 42.3(b).
       2
           See Tex. R. App. P. 42.3(b)(c).
                                             2